879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Milton BOYSAW, Plaintiff-Appellant,v.Lt. BOYERS, Defendant-Appellee.
No. 88-6875.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1989.Decided:  July 14, 1989.

Donald Milton Boysaw, appellant pro se.
Nelson H.C. Fisher (Office of the Attorney General of Virginia), for appellee.
Before SPROUSE, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Donald Milton Boysaw appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Boysaw v. Boyers, C/A No. 87-123-H (W.D.Va., Nov. 18, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.